Citation Nr: 1226577	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to July 31, 2010; and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for the period prior to July 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability.  In June 2011, the RO increased the disability rating from 20 to 40 percent, effective July 31, 2010.  

The Board notes that in June 2010, the RO granted entitlement to a TDIU effective July 24, 2009, and that the issue of a TDIU was not certified for appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since 2006, and he contends that his unemployability is due to his service-connected disabilities, the issue of entitlement to a TDIU for the period prior to July 24, 2009, is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim. 

This case was remanded by the Board in September 2006 and in May 2009.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, it appears that numerous pertinent documents that are listed in six rating decisions are missing from the claims file.  Specifically, rating decisions issued in October 2007, May 2008, September 2008, November 2008, November 2009, and June 2010, addressed the issue of entitlement to a TDIU and included evidence related to the lumbar spine.  Those rating decisions list evidence that has not been associated with claims file, including but not limited to:  1)  statements in support of claim dated February 12, 2008, May 23, 2008, June 18, 2008, March 4, 2009, July 6, 2009, July 24, 2009, and October 6, 2009 2)  a VA examination of the stomach dated April 7, 2008, 3)  a VA examination of the spine dated March 31, 2008,  4)  a psychiatric VA examination dated March 31, 2008,  5) a VA joints, psychiatric, and aid and attendance examination dated July 14, 2009,  6)  a VA joints examination dated July 14, 2009,  7)  a VA scar and stomach examination dated November 25, 2009,  8) claims for a TDIU dated February 28, 2007, March 13, 2008, June 18, 2008, October 27, 2008, April 7, 2010,  9) an April 28, 2010 employment verification questionnaire,  and 10) Social Security Administration records and favorable decision.  Additionally, the rating decisions list VA treatment records that were sent in by the Veteran, and it is unclear whether those records are duplicates of those already in the claims file.  Thus, the above records must be associated with the claims file on remand.

Next, the Veteran's claim for an increased rating for a lumbar spine disability pre-dates a change in the regulations pertaining to the spinal rating criteria.  Although the Veteran has been apprised of the current disability criteria related to his lumbar spine disability, he has not yet been provided with the criteria upon which such disabilities were rated prior to 2003 and prior to 2002.  Because the ratings upon which the lumbar spine is rated changed during the appeal period, and the Veteran may be rated under either criteria with certain date restrictions, namely, that an effective date based on the revised criteria may be no earlier than the dates of the changes, he should be afforded notice of the previous rating criteria.  As such, the appellant should be specifically advised by the RO of the old rating criteria for evaluating diseases and disabilities of the spine, and the RO should specifically evaluate his claim under 38 C.F.R. § 4.71a as it existed at the time he filed his claim, and as amended during the pendency of his appeal.  

In the May 2009 remand, the Board requested that the RO refer the claim for increased rating for a lumbar spine disability to the Director of Compensation and Pension to determine whether an extra-schedular rating is warranted in this case.  In September 2009, the Director requested that further development be undertaken prior to providing an opinion.  That further development appears to have been accomplished.  On remand, the RO should determine whether further referral to the Director for an opinion is necessary in this case.  If the case is not referred to the Director, the RO should state the reasons for that decision.

Lastly, the Board requests that the RO adjudicate whether the Veteran was entitled to a TDIU for the period from which he was no longer able to work, which appears to be sometime in 2006, to July 24, 2009, when he was awarded a TDIU.  In that regard, because the Veteran filed a claim for a TDIU during the course of his appeal for a higher rating for a lumbar spine disability, the issue of entitlement to a TDIU is considered to be part and parcel with the claim for increased rating and is raised by the record.  In that regard, the Veteran himself stated that he was able to work until a certain point in 2006.  Thus, the claim for a TDIU has been raised for the period from when he stated that he was no longer able to work forward.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); 38 C.F.R. § 3.400(o) (2011).  Thus, the Veteran's claim for a TDIU prior to July 24, 2009, is still a matter on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for increased rating for a lumbar spine disability and for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Associate with the claims file the following missing records noted in the October 2007, May 2008, September 2008, November 2008, November 2009, and June 2010 rating decisions:  a)  statements in support of claim dated February 12, 2008, May 23, 2008, June 18, 2008, March 4, 2009, July 6, 2009, July 24, 2009, and October 6, 2009 b)  a VA examination of the stomach dated April 7, 2008, c)  a VA examination of the spine dated March 31, 2008,  d)  a psychiatric VA examination dated March 31, 2008,  e) a VA joints, psychiatric, and aid and attendance examination dated July 14, 2009,  f)  a VA joints examination dated July 14, 2009,  g)  a VA scar and stomach examination dated November 25, 2009,  h) claims for a TDIU dated February 28, 2007, March 13, 2008, June 18, 2008, October 27, 2008, April 7, 2010,  i) an April 28, 2010 employment verification questionnaire,  and j) Social Security Administration records and favorable decision.  

3.  Associate with the claims file all other missing evidence, to include, but not limited to, a)  any VA treatment records referenced by the Veteran in statements submitted to the Board, b)  any outstanding rating decisions, and c)  Social Security Administration disability records and favorable decisions.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Provide the Veteran with a letter that provides him with the appropriate Diagnostic Codes for rating disabilities of the spine prior to 2003 and prior to 2002, to include 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295 (2002) and Diagnostic Code 5293 (2003).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for an increased rating for a lumbar spine disability and for a TDIU rating from the period prior to July 24, 2009, should be readjudicated based on the entirety of the evidence.  The RO should also consider whether the appeal should be referred to the Director of Compensation and Pension for extra-schedular consideration.  See 38 C.F.R. § 3.321.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case that should include the reason why the claim was or was not referred to the Director of Compensation and Pension for extra-schedular consideration.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


